DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Claim Objections
Claim(s) 31-33 is/are objected to because of the following informalities:  in line 4 of claim 31, “a first direction” should read “the first direction” as this limitation was already introduced in claim 27 from which claim 31 depend.  Claims 32-33, which directly depend from claim 31 and which inherit issue of claim 31 are objected to for similar reason.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21 and 31-33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 21 (6), as currently presented the claim requires that the emission color of the first light-emitting compound be red, the emission color of the second light-emitting compound be green and that the emission color of the third light-emitting compound be blue.  The specification, however, does not provide any description of the claimed combination of compounds in the above listed light-emitting layers.  Specifically, while the specification teaches, for example, in Fig. 12C and related text that the first light-emitting layer comprises a first light-emitting compound, that, for example, emits red light, that the second light-emitting layer, shared by the first, second and third light-emitting elements, comprises a second-light emitting compound that, for example, emits a blue light and that a third-light emitting layer, not present in the first light-emitting element, comprises a third light-emitting compound that, for example, emits blue light (¶¶[0227]-[0228], [0233] and [0248] of the specification as published), the specification fails to provide any description of the first light-emitting layer comprising a first-light emitting compound emitting red light, the second-light emitting layer, shared between first, second and third light-emitting elements, comprising a second light-emitting compound emitting green light and third-light emitting layer comprising a third light-emitting compound emitting blue light.  Namely, there is no description in the specification of the second light-emitting compound of the second light-emitting layer shared by all of the first, second and third light-emitting elements that is green.  Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 31 (27), as currently presented the claim requires that the first pixel of the claimed light-emitting device comprises a seventh light-emitting element, wherein the first light-emitting element and the seventh light-emitting element are provided to be adjacent to each other along a first direction, wherein the first light-emitting element and the second light-emitting element are adjacent to the seventh light-emitting element along a second direction perpendicular to the first direction.  The specification, however, does not provide any description of the claimed arragnment of the light-emitting elements.  Specifically, while the specification teaches, for example, in Figs. 1A and 2A and related text that the first light-emitting element can be adjacent to the seventh light-emitting element either along a first (e.g. y-direction) or a second direction (e.g. x-direction), the specification fails to disclose a light-emitting device in which the first light-emitting element of the first pixel is adjacent to the seventh light-emitting element of the first pixel along both the first and the second direction perpendicular to the first direction, as required by the claim.   Claims 32-33 which directly depend from claim 31 and which inherit issue of claim 31 are rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 5, 19 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2011/0180825, hereinafter “Lee”) in view of Park (US 2012/0056531, hereinafter “Park”, previously cited).
Regarding claim 1, Lee teaches in Figs. 1 and 5(a)-(d) (shown below) and related text, a light-emitting device comprising: 
a pixel comprising: 
a first sub-pixel configured to emit red light (R, Fig. 1); 
a second sub-pixel configured to emit green light (G, Fig. 1); and 
a third sub-pixel configured to emit blue light (B, Fig. 1), 
wherein the first sub-pixel comprises: 
a first light-emitting element comprising an island-shaped first light-emitting layer (134, Fig. 1 and ¶[0051]); and 
a first optical element overlapping with the first light-emitting element (Figs. 5(a)-(d) and ¶[0075]), 
wherein the second sub-pixel comprises: 
a second light-emitting element comprising the island-shaped first light-emitting layer (134, Fig. 1 and ¶[0051]); and 
a second optical element overlapping with the second light-emitting element (Figs. 5(a)-(d) and ¶[0075]), and 
wherein the third sub-pixel comprises: 
a third light-emitting element comprising a second light-emitting layer (134B, Fig. 1 and ¶[0046]), 
wherein the third light-emitting element does not include the island-shaped first 
light-emitting layer (Fig. 1),
wherein the first light-emitting element does not include the second light-emitting 
layer (Fig. 1), 
2wherein the island-shaped first light-emitting layer comprises a first light-emitting
compound and a second light-emitting compound (134R and 134G or host and dopant, Fig. 1 and ¶[0046] and [0054]), 
wherein the second light emitting layer comprises a third light emitting compound
(134b, Fig. 1 and ¶¶[0046] and [0054]), 
wherein the first light-emitting element and the second light-emitting element are 
provided to be adjacent to each other along a first direction (e.g. y-direction, Fig. 5), 
wherein the third light-emitting element is provided to be adjacent to the
first light-emitting element and the second light-emitting element along a second direction (e.g. x-direction, Fig. 5) perpendicular to the first direction.

    PNG
    media_image1.png
    419
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    633
    media_image2.png
    Greyscale

Lee, however, does not explicitly teach wherein a first length of the first sub-pixel along the second direction and a second length of the second sub-pixel along the second direction is larger than a third length of the third sub-pixel along the second direction.  
  Park, in a similar field of endeavor, teaches in Fig. 3 and related text a light-emitting device wherein a first length (w1, Fig. 3 and ¶[0046]) of the first sub-pixel (R, Fig. 3) along the second direction and a second length (w1, Fig. 3 and ¶[0046]) of the second sub-pixel (G, Fig. 3) along the second direction is larger than a third length (w2, Fig. 3 and ¶[0046]) of the third sub-pixel (B, Fig. 3) along the second direction in order to form a light-emitting device that meets requirement for high resolution (¶¶[0011]-[0018] and [0051]).


    PNG
    media_image3.png
    632
    562
    media_image3.png
    Greyscale



Accordingly, since the prior art teaches all of the claimed elements, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention pertains to include in the light-emitting device disclosed by Lee a first sub-pixel and a second sub-pixel wherein a first length of the first sub-pixel along a second direction and a second length of the second sub-pixel along the second direction is larger than a third length of a third sub-pixel along the second direction as disclosed by Park to achieve a predictable result of having a light-emitting device that meets requirement for high resolution.
Regarding claim 5 (1), the combined teaching of Lee and Park discloses wherein the first optical element and the second optical element are each selected from a color filter, a band pass filter, and a multilayer filter (Lee, Fig. 5 and ¶[0075]).
Regarding claim 19 (1), the combined teaching of Lee and Park discloses wherein emission color of the first light-emitting compound is red (Lee, 134R, Fig. 1 and ¶[0046]), 
wherein emission color of the second light-emitting compound is green (Lee, 134G, Fig. 1 and ¶[0046]), and
wherein emission color of the third light-emitting compound is blue (Lee, 134B, Fig. 1 and ¶[0046]).
Regarding claim 23 (1), the combined teaching of Lee and Park was discussed above in the rejection of claim 1 and includes a teaching of the red, green and blue light emission layers comprising a host material and a known fluorescent dopant and/or a known phosphorescent dopant (¶¶[0054]-[0056]).  Thus, while Lee and Park do not explicitly teach that  the first light-emitting compound is a red phosphorescent substance, that the second light-emitting compound is a green phosphorescent substance, and that the third light-emitting compound is a blue fluorescent substance, selecting a red and green phosphorescent substance and a blue fluorescent substance from known phosphorescent and fluorescent substances would be within the capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known substance (material) based on its suitability for the intended use.

Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Park as applied to claim 1 above, and further in view of Bai et al. (US 2014/0111115, hereinafter “Bai,” previously cited).
Regarding claim 30 (1), the combined teaching of Lee and Park was discussed above in the rejection of claim 1.  Lee and Park, however, do not explicitly teach wherein a distance between the first light-emitting element and the second light-emitting element is smaller than a distance between the first light-emitting element and the third light-emitting element while the distance between the first light-emitting element and the third light-emitting element is substantially same as a distance between the second light-emitting element and the third light-emitting element.
	Bai, in a similar field of endeavor, teaches in Fig. 8 and related text the first light-emitting element (e.g. 802, Fig. 8 and ¶[0064]) and the second light-emitting element (e.g. 802, Fig. 8 and ¶[0064]) are provided to be adjacent to each other along a first direction, wherein the third light-emitting element (e.g. 805, Fig. 8 and ¶[0064]) is provided to be adjacent to the first light-emitting element and the second light-emitting element along a second direction perpendicular to the first direction (Fig. 8), and wherein a distance between the first light-emitting element and the second light-emitting element (836, Fig. 8 and ¶[0065]) is smaller than a distance between the first light-emitting element and the third light-emitting element (837, Fig. 8 and ¶¶[0066]-[0067]) while the distance between the first light-emitting element and the third light-emitting element is substantially same as a distance between the second light-emitting element and the third light-emitting element (837, Fig. 8) in order to provide greater flexibility in the design of display device (¶¶[0023]-[0026]).

Claim(s) 1, 5-6, 10, 19 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al. (US 2010/0133994, hereinafter “Song,” previously cited) in view of Okutani et al. (US 2011/0233576, hereinafter “Okutani”, previously cited), and Park et al. (US 2012/0056531, hereinafter “Park”, previously cited) with Matsuda (US 2007/0057264, hereinafter “Matsuda”, previously cited) used as evidentiary reference in the rejection of claim 22.
Regarding claim 1, Song teaches in Figs. 1, 7 (shown below) and related text a light-emitting device comprising: 
a pixel comprising:
a first sub-pixel configured to emit red light (R, Fig. 7); 
a second sub-pixel configured to emit green light (G, Fig. 7); and 
a third sub-pixel configured to emit blue light (B, Fig. 7), 
wherein the first sub-pixel comprises:
a first light-emitting element comprising an island-shaped (Figs. 1 and 7) first light-emitting layer (373R, 373G, Fig. 7 and ¶[0057]); and
		a first optical element overlapping with the first light-emitting element (Fig. 7 and ¶[0099]), 
wherein the second sub-pixel comprises:
a second light-emitting element comprising the island-shaped (Figs. 1 and 7) first light-emitting layer (373R, 373G, Fig. 7 and ¶[0057]); and
		a second optical element overlapping with the second light-emitting element (Fig. 7 and ¶[0099]), and 
wherein the third sub-pixel comprises:
a third light-emitting element comprising a second light-emitting layer (373B, Fig. 7 and ¶[0057]), 
wherein the third light-emitting element does not include the island-shaped first light-emitting layer (Fig. 7);
wherein the island-shaped first light-emitting layer comprises a first light-emitting compound (373R, Fig. 7 and ¶[0057]) and a second light-emitting compound (373G, Fig. 7 and ¶[0057]);
	wherein the second light-emitting layer comprises a third light-emitting compound (¶[0080]);
wherein the first light-emitting element (R, Fig. 1) and the second light-emitting element (G, Fig. 1) are provided to be adjacent to each other along a first direction (e.g. y-direction, Fig. 1); and 
wherein the third light-emitting element (B, Fig. 1) is provided to be adjacent to the first light-emitting element and the second light-emitting element along a second direction perpendicular to the first direction (e.g. x-direction, Fig. 1).



    PNG
    media_image4.png
    434
    365
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    604
    580
    media_image5.png
    Greyscale


	While Song teaches that the second light-emitting layer (373B, Fig. 7) in the third sub-pixel (B, Fig. 7) is thicker than the second light-emitting layer in the first and the second sub-pixels (R and G, Fig. 7 and ), Song, does not explicitly teach that the first light-emitting element does not include the second light-emitting layer.  Song also does not explicitly that a first length of the first sub-pixel along the second direction and a second length of the second sub-pixel along the second direction is larger than a third length of the third sub-pixel along the second direction.
To begin with, Okutani, in a similar field of endeavor, teaches in Figs. 2A-2C, 6A-6C and 7A-7C (Figs. 6A-6C shown below) and related text different light-emitting devices, similar to those disclosed by Song, that include different configurations of light-emitting layers in each of the first, second and third sub-pixels that can be used depending on specific design requirements.  In particular, Okutani teaches in Figs. 2A-2C, 6A-6C and 7A-7C that the first, second and third sub-pixels of a light-emitting device can include different light-emitting layers (i.e. layers EMLr, EMLg, EMLb1, EMLb2) in order to, for example, improve device performance (¶¶[0029] and [0056]-[0058]).  Specifically, Okutani teaches in Figs. 6A-6C that instead of a thicker blue light-emitting layer EMLb2, such as that disclosed by Song (¶[0038]), the third-light emitting element (B, Fig. 6C) can comprise a second light-emitting layer (i.e. EMLb1, Fig. 6C) that comprises a third light-emitting compound (¶[0024]) in addition to a light-emitting layer (i.e. EMLb2, Fig. 6C) that is included in both the first sub-pixel (Fig. 6A) and second sub-pixel (Fig. 6B), wherein the second light-emitting layer is not included in the first light-emitting element (Fig. 6A) in order to improve performance of the light-emitting device (¶¶[0029] and [0056]-[0058]).   

    PNG
    media_image6.png
    364
    562
    media_image6.png
    Greyscale

	Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, namely improvements in the device performance, and as such, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a third light-emitting layer that includes a third-light emitting compound, as disclosed by Okutani, in the third-light emitting element disclosed by Song, wherein the first light-emitting element does not include the third light-emitting layer in order to improve performance of the light-emitting device.
Moreover, Park, in a similar field of endeavor, teaches in Fig. 3 (shown below) and related text a light-emitting device wherein a first length (w1, Fig. 3 and ¶[0046]) of the first sub-pixel (R, Fig. 3) along the second direction and a second length (w1, Fig. 3 and ¶[0046]) of the second sub-pixel (G, Fig. 3) along the second direction is larger than a third length (w2, Fig. 3 and ¶[0046]) of the third sub-pixel (B, Fig. 3) along the second direction in order to form a light-emitting device that meets requirement for high resolution (¶¶[0011]-[0018] and [0051]).


    PNG
    media_image3.png
    632
    562
    media_image3.png
    Greyscale



Accordingly, since the prior art teaches all of the claimed elements, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention pertains to include in the light-emitting device disclosed by Song and Okutani a first sub-pixel and a second sub-pixel wherein a first length of the first sub-pixel along a second direction and a second length of the second sub-pixel along the second direction is larger than a third length of a third sub-pixel along the second direction as disclosed by Park to achieve a predictable result of having a light-emitting device that meets requirement for high resolution.
 Regarding claim 5 (1), the combined teaching of Song, Okutani and Park discloses wherein the first optical element and the second optical element are each selected from a color filter, a band pass filter, and a multilayer filter (Song, ¶[0099]).
Regarding claim 6, Song teaches in Figs. 1, 7 (shown above) and related text a light-emitting device comprising: 
a pixel comprising:
a first sub-pixel configured to emit a red light (R, Fig. 7); 
a second sub-pixel configured to emit a green light (G, Fig. 7); and 
a third sub-pixel configured to emit a blue light (B, Fig. 7), 
wherein the first sub-pixel comprises:
a first light-emitting element comprising an island-shaped (Figs. 1 and 7) first light-emitting layer (373R, 373G, Fig. 7 and ¶[0057]) and a second light-emitting layer (373B, Fig. 7 and ¶[0057]); and
a first optical element overlapping with the first light-emitting element (Fig. 7 and ¶[0099]),
wherein the second sub-pixel comprises:
a second light-emitting element comprising the island-shaped (Figs. 1 and 7) first light-emitting layer (373R, 373G, Fig. 7 and ¶[0057]) and a second light-emitting layer (373B, Fig. 7 and ¶[0057]); and
a second optical element overlapping with the second light-emitting element (Fig. 7 and ¶[0099]), and 
wherein the third sub-pixel comprises:
a third light-emitting element comprising the second light-emitting layer (373B, Fig. 7 and ¶[0057]), 
wherein the third light-emitting element does not include the island-shaped first light-emitting layer (373R, 373G, Fig. 7),
wherein the island-shaped first light-emitting layer comprises a first light-emitting compound (373R, Fig. 7 and ¶[0057]);
wherein the second light emitting layer comprises a second light-emitting compound (¶[0057]).
wherein the first light-emitting element (R, Fig. 1) and the second light-emitting element (G, Fig. 1) are provided to be adjacent to each other along a first direction (Fig. 1); and 
wherein the third light-emitting element (B, Fig. 1) is provided to be adjacent to the first light-emitting element and the second light-emitting element along a second direction perpendicular to the first direction (Fig. 1).
While Song teaches that the second light-emitting layer (373B, Fig. 7) in the third sub-pixel (B, Fig. 7) is thicker than the second light-emitting layer in the first and the second sub-pixels (R and G, Fig. 7), Song does not explicitly teach that the third sub-pixel comprises a third light-emitting layer, and as a result that the first light-emitting element does not include the third light-emitting layer, wherein the third light-emitting layer comprises a third light-emitting compound.  Song also does not explicitly teach wherein a first length of the first sub-pixel along the second direction and a second length of the second sub-pixel along the second direction is larger than a third length of the third sub-pixel along the second direction.
First, Okutani, in a similar field of endeavor, teaches light-emitting devices, similar to those disclosed by Song, that include different configurations of light-emitting layers in each of the first, second and third sub-pixels that can be used depending on specific design requirements.  In particular, Okutani teaches in Figs. 2A-2C, 6A-6C and 7A-7C (Figs. 6A-6C shown above) that the first, second and third sub-pixels of a light-emitting device can include different light-emitting layers (i.e. layers EMLr, EMLg, EMLb1, EMLb2) in order to, for example, improve device performance (¶¶[0029] and [0056]-[0058]).  Specifically, Okutani teaches in Figs. 6A-6C that instead of a thicker blue light-emitting layer EMLb2 similar to the layer 373B disclosed by Song (¶[0038]), the third-light emitting element (Fig. 6C) may comprise a third light-emitting layer (i.e. EMLb1) in addition to the second light-emitting layer (i.e. EMLb2) that is included in both the first sub-pixel (Fig. 6A) and second sub-pixel (Fig. 6B), wherein the third light-emitting layer is not included in the first light-emitting element (Fig. 6A) and wherein the third light-emitting layer comprises a third light-emitting compound (¶[0024]) in order to improve performance of the light-emitting device (¶¶[0029], [0038] and [0056]-[0058]).  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, namely improvements in the device performance, and as such, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a third light-emitting layer as disclosed by Okutani, in the third-light emitting element disclosed by Song, wherein the first light-emitting element does not include the third light-emitting layer, wherein the third light-emitting layer comprises a third light-emitting compound in order to improve performance of the light-emitting device.
	Second, Park, in a similar field of endeavor, teaches in Fig. 3 (shown above) and related text a light-emitting device wherein a first length (w1, Fig. 3 and ¶[0046]) of the first sub-pixel (R, Fig. 3) along the second direction and a second length (w1, Fig. 3 and ¶[0046]) of the second sub-pixel (G, Fig. 3) along the second direction is larger than a third length (w2, Fig. 3 and ¶[0046]) of the third sub-pixel (B, Fig. 3) along the second direction in order to form a light-emitting device that meets requirement for high resolution (¶¶[0011]-[0018] and [0051]).
Accordingly, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention pertains to include in the light-emitting device disclosed by the combined teaching of Song and Okutani a first sub-pixel and a second sub-pixel wherein a first length of the first sub-pixel along a second direction and a second length of the second sub-pixel along the second direction is larger than a third length of a third sub-pixel along the second direction as disclosed by Park to achieve a predictable result of having a light-emitting device that meets requirement for high resolution.
Regarding claim 10 (6), the combined teaching of Song, Okutani, and Park discloses wherein the first optical element and the second optical element are each selected from a color filter, a band pass filter, and a multilayer filter (Song, ¶[0099]).
Regarding claim 19 (1), the combined teaching of Song, Okutani, and Park discloses wherein emission color of the first light-emitting compound is red (Song, 373R Fig. 7 and ¶[0057]), 
wherein emission color of the second light-emitting compound is green (Song, 373G, Fig. 7 and ¶[0057]), and
wherein emission color of the third light-emitting compound is blue (Song, 373B, Fig. 7 and ¶[0057]).
Regarding claim 22 (6), the combined teaching of Song, Okutani, and Park discloses wherein the second light-emitting layer is configured to function as an electron-transport layer of the first light-emitting element and the second light-emitting element, wherein the second light-emitting layer is configured to function as a light-emitting layer of the third-light emitting element (i.e. it is noted that the materials of the disclosed light emitting layers can have both electron-transport and light-emitting properties as evidenced by Matsuda (¶¶[0045]-[0047]) and thus, could perform the recited functions in the first, second and third light-emitting elements).

Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song, Okutani, and Park as applied to claim 6 above, and further in view of Bai et al. (US 2014/0111115, hereinafter “Bai,” previously cited).
Regarding claim 26 (6), the combined teaching of Song, Okutani, and Park was discussed above in the rejection of claim 6.  Song, Okutani, and Park, however, do not explicitly teach wherein a distance between the first light-emitting element and the second light-emitting element is smaller than a distance between the first light-emitting element and the third light-emitting element, and wherein the distance between the first light-emitting element and the third light-emitting element is substantially same as a distance between the second light-emitting element and the third light-emitting element.
Bai, in a similar field of endeavor, teaches in Fig. 8 and related text the first light-emitting element (e.g. 802, Fig. 8 and ¶[0064]) and the second light-emitting element (e.g. 802, Fig. 8 and ¶[0064]) are provided to be adjacent to each other along a first direction, wherein the third light-emitting element (e.g. 805, Fig. 8 and ¶[0064]) is provided to be adjacent to the first light-emitting element and the second light-emitting element along a second direction perpendicular to the first direction (Fig. 8), and wherein a distance between the first light-emitting element and the second light-emitting element (836, Fig. 8 and ¶[0065]) is smaller than a distance between the first light-emitting element and the third light-emitting element (837, Fig. 8 and ¶¶[0066]-[0067]) while the distance between the first light-emitting element and the third light-emitting element is substantially same as a distance between the second light-emitting element and the third light-emitting element (837, Fig. 8) in order to provide greater flexibility in the design of display devices (¶¶[0023]-[0026]).
	Accordingly, since the prior art teaches all of the claim elements, it would be obvious to one of ordinary skill in the art at the time the invention was made to provide the first light-emitting element and the second light-emitting element to be adjacent to each other along a first direction, and the third light-emitting element to be adjacent to the first light-emitting element and the second light-emitting element along a second direction perpendicular to the first direction, wherein a distance between the first light-emitting element and the second light-emitting element is smaller than a distance between the first light-emitting element and the third light- emitting element while the distance between the first light-emitting element and the third light-emitting element is substantially same as a distance between the second light-emitting element and the third light-emitting element as disclosed by Bai in the light-emitting device disclosed by Song, Okutani, and Park in order to provide greater flexibility in the design of display devices.

Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song, Okutani and Park as applied to claim 6 above and further in view of Matsuda (US 2007/0057264, hereinafter “Matsuda”, previously cited).
Regarding claim 29 (6), the combined teaching of Song, Okutani and Park was discussed above in the rejection of claim 6 and includes a teaching of the first light-emitting compound being a first phosphorescent substance (Song, ¶[0058]).
Song, Okutani and Park, however, do not explicitly teach that the second light-emitting compound is a phosphorescent substance and the third light-emitting compound is a blue fluorescent substance.  Nonetheless, light-emitting compounds made from phosphorescent or fluorescent substances are well-known equivalents in the art as evidenced by Matsuda (¶¶[0045]-[0047]) and, thus, using blue fluorescent substance for the third light-emitting compound together with phosphorescent substances for the first and second light-emitting compounds would have been obvious to one of ordinary skill in the art at the time the invention was made as it would amount to nothing other than selecting well-known materials for their intended purpose of emitting light of a desired color.
	Accordingly, since the prior art discloses all of the claimed elements, it would be obvious to one of ordinary skill in the art at the time the invention was made to use blue fluorescent substance for the third light-emitting compound together with phosphorescent substances for the first and second light-emitting compounds in the light-emitting device disclosed by the combined teaching of Song, Okutani and Park as such compounds are well-known in the art for use in light-emitting devices and would perform the same function of emitting light of a desired color.

Claim(s) 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al. (US 2010/80133994, hereinafter “Song,” previously cited) in view of Okutani et al. (US 2011/0233576, hereinafter “Okutani”, previously cited), Ochi et al. (US 2011/0248272, hereinafter “Ochi”, previously cited) and Yamazaki et al. (US 2013/0112955, hereinafter “Yamazaki,” previously cited). 
Regarding claim 27, Song teaches in an annotated Fig. 1 (shown below) and Fig. 7 (shown above) and related text a light-emitting device comprising: 
a first pixel (annotated Fig. 1 and ¶[0033], where it is noted that since pixels disclosed by Song are repeatedly arranged according to row and column as discussed in paragraph [0033], the light-emitting elements of the pixels shown in Fig. 7 would also be repeatedly arranged in rows and columns with the first light emitting layer and the second light emitting layer shared between rows and columns as shown in Fig. 7) comprising: 
a transistor (Qd in G region, annotated Fig. 1, Fig. 7 and ¶[0040]); 
an insulating layer (180, Fig. 7 and ¶[0049]) over the transistor (Fig. 7); 
a first light-emitting element (R, G, annotated Fig. 1 and Fig. 7) configured to emit red or green light (¶[0086]), the first light-emitting element located over the insulating layer and electrically connected to the transistor (Fig. 7); and 
a second light-emitting element (B, annotated Fig. 1 and Fig. 7) configured to emit blue light (¶[0086]), 
a second pixel comprising (annotated Fig. 1 and ¶[0033]): 
a third light-emitting element (R, G annotated Fig. 1 and Fig. 7) configured to emit red or green light (¶[0086]); and 
a fourth light-emitting element (B, annotated Fig. 1 and Fig. 7) configured to emit blue light (¶[0086]), 
a third pixel (annotated Fig. 1 and ¶[0033]) comprising: 
a fifth light-emitting element (R, G, annotated Fig. 1 and Fig. 7) configured to emit green light (¶[0086]); and 
a sixth light-emitting element (B, annotated Fig. 1 and Fig. 7) configured to emit blue light (¶[0086]), 
wherein the first light-emitting element (R or G, annotated Fig. 1 and Fig. 7) comprises: 
7a first electrode (193 in R or G region, Fig. 7 and ¶[0053]); and 
a first light-emitting layer (373R and 373G, Fig. 7 and ¶[0086]) over the first electrode, 
wherein the second light-emitting element (B, annotated Fig. 1 and Fig. 7) comprises: 
a second electrode (193 in B region, Fig. 7); 
wherein the third light-emitting element (R or G, annotated Fig. 1 and Fig. 7) comprises: 
a third electrode (193 in R or G region, Fig. 7); and 
the first light-emitting layer (373R and 373G, Fig. 7 and ¶[0086]) over the third electrode, 
wherein the fourth light-emitting element (B, annotated Fig. 1 and Fig. 7) comprises: 
a fourth electrode (193 in region B, Fig. 7); 
wherein the fifth light-emitting element (R or G, annotated Fig. 1 and Fig. 7) comprises: 
a fifth electrode (193 in region R or G, Fig. 7 when regions shown in Fig. 7 are repeated); and 
the first light-emitting layer (373R and 373G, Fig. 7 and ¶[0086]) over the fifth electrode, 
wherein the sixth light-emitting element (B, annotated Fig. 1 and Fig. 7) comprises: 
a sixth electrode (193 in region B, Fig. 7 when regions shown in Fig. 7 are repeated); 
	wherein the first light-emitting element (R or G, annotated Fig. 1), the third light-emitting element (R or G, annotated Fig. 1) and the fifth light-emitting element (R or G, annotated Fig. 1) are arranged along a first direction (i.e. y-direction, annotated Fig. 1), 
wherein the second light-emitting element (B, annotated Fig. 1), the fourth light-emitting element (B, annotated Fig. 1) and the sixth light-emitting element (B, annotated Fig. 1) are arranged in the first direction (i.e. y-direction, annotated Fig. 1), 
wherein the first light-emitting layer (373R and 373G, Fig. 7) does not overlap with any of the second electrode, the fourth electrode and the sixth electrode (193 in B regions, Fig. 7), 
wherein an insulating sidewall (361, Fig. 7 and ¶[0055]) is located over the first electrode and the second electrode (i.e. G and B region electrodes, Fig. 7), and is in contact with an edge of the first electrode and an edge of the second electrode (Fig. 7), 
wherein a first color filter is located over the first light-emitting element (¶[0099]), and
wherein a second color filter is located over the second light-emitting element (¶[0099]).
[AltContent: textbox (FIG. 1 (Annotated Figure))]
[AltContent: ][AltContent: textbox (1st pixel)]
[AltContent: textbox (2nd pixel)][AltContent: textbox (7th light emitting element)][AltContent: ][AltContent: rect][AltContent: textbox (1st light emitting element)][AltContent: ][AltContent: arrow][AltContent: textbox (1st - direction)][AltContent: textbox (2nd light emitting element)][AltContent: ]
    PNG
    media_image7.png
    173
    179
    media_image7.png
    Greyscale

[AltContent: ][AltContent: textbox (2nd - direction)][AltContent: arrow][AltContent: textbox (4th light emitting element)]
[AltContent: textbox (3rd pixel)][AltContent: ][AltContent: rect][AltContent: ][AltContent: textbox (3rd light emitting element)][AltContent: ]
    PNG
    media_image7.png
    173
    179
    media_image7.png
    Greyscale

[AltContent: rect][AltContent: ][AltContent: textbox (5th light emitting element)][AltContent: textbox (6th light emitting element)][AltContent: ]
    PNG
    media_image7.png
    173
    179
    media_image7.png
    Greyscale

[AltContent: textbox (y-direction)]


Song, however, does not explicitly teach, that the second, fourth and sixth light-emitting elements comprise 8a second light-emitting layer formed over the second, fourth and sixth electrodes that does not overlap with any of the first, third and fifth electrodes and that the first electrode comprises aluminum, nickel and lanthanum.  Song also does not explicitly teach that a light-blocking film is in contact with the first color filter and the second color filter, and that the light-blocking film overlaps with a region where the first color filter and the second color filter overlap with each other.  
	First, Okutani, in a similar field of endeavor, teaches different light-emitting devices, similar to those disclosed by Song, that include different configurations of light-emitting layers in each light-emitting element of a pixel, that can be used depending on specific design requirements.  In particular, Okutani teaches, in Figs. 2A-2C, 6A-6C and 7A-7C, that the device performance can be improved depending on the types of light-emitting layers (i.e. EMLr, EMLg, EMLb1, EMLb2) that are included in light-emitting elements of a pixel (¶¶[0029] and [0056]-[0058]).  Specifically, Okutani teaches in Figs. 6A-6C that a blue light emitting element (50b, Fig. 6C) can include, in addition to a light-emitting layer (i.e. EMLb2, Fig. 6C) that is included in other light-emitting elements (Figs. 6A-6B), a second light-emitting layer (i.e. EMLb1, ¶[0024]) that is only present in the blue light-emitting element, in order to improve performance of the light-emitting device (¶¶[0029] and [0056]-[0058]).
	Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, namely improvements in the device performance, and as such, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a second light-emitting layer as disclosed by Okutani, in the blue light-emitting element disclosed by Song, wherein the first, third and the fifth light-emitting elements do not comprise the second-light emitting layer, and thus the second light-emitting layer does not overlap with any of the first, third and firth electrodes of the first, third and fifth light-emitting elements in order to improve performance of the light-emitting device.
	Second, Ochi, in a similar field of endeavor, teaches that aluminum-nickel-lanthanum is a well-known aluminum based alloy that can be used when forming electrodes (i.e. anodes) of a light-emitting devices and/or in place of aluminum based electrodes disclosed by combined teaching of Song and Okutani (Song, ¶[0053]) in order to improve performance of the overall light-emitting device (Ochi, ¶¶[0022]-[0025]).
	Thus, using a well-known material for its intended purpose would have been within the capabilities of one of ordinary skill in the art, and as such, it would be obvious to one of ordinary skill in the art at the time the invention was made to form the first electrode disclosed by the combined teaching of Song and Okutani from an aluminum alloy that includes aluminum-nickel-lanthanum as disclosed by Ochi, as doing so would amount to nothing more than using a well-known electrode material for its intended purpose and would improve performance of the overall light-emitting device.
	Third, Yamazaki, in a similar field of endeavor, teaches in Figs. 2C and 5B and related text, a light-emitting device that includes a light-blocking film (139, Fig. 2C,  339, Fig. 5B and ¶¶[0109], [0187] and [0195]) that is in contact with a first color filter (137g, Fig. 2c, 337r, Fig. 5B and ¶¶[0181] and [0193]) and a second color filter (137b, Fig. 2C, 337g, Fig. 5B and ¶¶[0181] and [0193]), where the light-blocking film overlaps with a region where the first color filter and the second color filter overlap with each other (Figs. 2C and 5B, where it is noted that the overlapping of the first color filter and the second color filter is interpreted as having two color filters directly contact one another along the entire length of their ends) in order to provide a light-emitting device with an improved quality by having the light-blocking film absorb some of the outside light the entering the light-emitting device and reflected inside the light-emitting device (¶¶[0109] and [0187]).
Accordingly, since the prior art teaches all of the claim elements, it would be obvious to one of ordinary skill in the art at the time the invention was made to include a light-blocking film that is in contact with the first color filter and the second color filter as disclosed by Yamazaki in the light-emitting device disclosed by the combined teaching of Song, Okutani and Ochi, where the light-blocking film overlaps with a region where the first color filter and the second color filter overlap with each other in order to achieve a predictable result of forming a light-emitting device with an improved quality.
Regarding claim 28 (27), the combined teaching of Song, Okutani, Ochi and 
Yamazaki discloses wherein a spacer (335, Yamazaki, Fig. 5B and ¶[0195]), is located over the insulating sidewall (314, Yamazaki, Fig. 5B and ¶[0194]), and wherein the insulating sidewall comprises a region overlapping with the spacer and a region not overlapping with the spacer (Yamazaki, Fig. 5B).

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are either moot in view of new grounds of rejection or not persuasive. With respect to claims 1, 6 and 27, the Applicant argues on pages 15-18 of the response that in the rejection of the claims the Office failed “to take into consideration the entire range of Okutani’s disclosure” therefore rendering the rejection “incorrect [and] improper”.  Specifically, the Applicant argues that in order to suppress degradation discussed by Okutani “both the thicker blue light-emitting layer and the hole blocking layer” are necessary.  According to the Applicant a person skilled in the art would not modify Song by Okutani by “simply add[ing] an additional blue light-emitting layer as suggested by the Office, without also adding a hole blocking layer, to increase thickness of the overall blue light-emitting layer to suppress luminance degradation in the blue sub-pixel and thereby improve overall performance of the light-emitting device”.  Moreover, the Applicant further argues that “adding a hole block layer HBL and an additional blue light-emitting layer to the blue pixel B would remarkably change Song’s blue pixel design, making its optical path length longer, it is very likely that is would contradict Song’s optical path length disclosure”. The examiner respectfully disagrees. 
To begin with, as correctly recognized by the Applicant on page 16 of the filed response, Okutani teaches two distinct ways for addressing luminance degradation of the blue light-emitting element.  First, Okutani teaches that degradation at a later stages of power distribution in the blue light-emitting element 50b can be suppressed by including two blue light-emitting sub layers (EMLb1 and EMLb2) in the blue light-emitting element (¶[0053]).  The impact of the two layered blue light-emitting structure on the overall performance of the blue light-emitting element, and specifically at a later stages of operating the blue light-emitting element, are shown in Fig. 5 and discussed in corresponding paragraphs (¶¶[0052]-[0053]).  Second, Okutani teaches that a hole blocking layer (HBL) may also be included in the blue light-emitting element in order to suppress degradation at a beginning stages of power distribution, with the results of such modification being shown in Fig. 4C and discussed in corresponding paragraphs.  The optional nature of the HBL layer, also recognized by the Applicant, is disclosed by Okutani in paragraph [0050], in which Okutani explicitly states that the “hole blocking layer HBL is not an indispensable component … and can be omitted”.  Accordingly, contrary to the Applicant’s argument, Okutani does not require that both the EMLb1 and EMLb2 layers and the HBL layer are always used together in order to derive the benefits noted by Okutani.  Thus, based on Okutani’s overall teaching, one of ordinary skill in the art would be motivated to use two sub blue light-emitting layers (EMLb1 and EMLB2) in the blue light-emitting element without also using HBL layer depending on specific design requirements.
Moreover, as discussed above, modifying Song reference by Okutani does not necessarily require including both HBL layer and additional blue light-emitting sub layer in the blue light-emitting element, as argued by the Applicant.  As noted in the rejection of the claims, in the event the single blue light-emitting layer disclosed by Song is replaced with two sub blue light-emitting layers, such modification would not increase the thickness of the overall blue light-emitting layer, as Okutani teaches that a thicker single layer blue light-emitting structure, such as that disclosed by Song, can be replaced with a two layer structure that include two sub blue light-emitting layers EMLb1 and EMLb2.  Accordingly, contrary to the Applicant’s argument Song’s blue pixel design would not be significantly changed so as to contradict the benefits disclosed by Song related to the optical path length, as Song already discloses a thicker blue light-emitting layer in the blue sub-pixel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	9/29/2022